Title: To George Washington from Maryland Officers, 16 July 1778
From: Maryland Officers
To: Washington, George


          
            Sir
            Camp 16th July 1778
          
          We beg leave to represent to your Excellency that our Service is rendered in some
            measure disagreeable by being subject to the Command of a Man who has incurred (as we
            presume) by his bad conduct a reputation incompatible with the Honor of the service.
          Colo. Price has been branded with, and still lays under the appellation of a Coward, he
            has once had an examination into his Conduct, and then procured a declaration importing
            that nothing appeared militating against his Character as an Officer—This Decree we do
            Assert was procured from the humane feelings of those who were to have given evidence
            against him, but retired from the Court of enquiry on his promising to resign his
              Commission; His still continuing in the Service
            obliges us, in duty to our Country as Officers, and ourselves as gentlemen to request of
            your Excellency that measures may be taken, either for his justification or removal from
            the Command which he now holds.
          We hope your Excellency will not impute this address to any disposition for Cabal, for
            we do assure your Excellency no such motives actuate Your Excellency’s Most obedient
            Humble Servants
          W. Richardson Colo. 5th M.R. Thos Woolford Lt Colo. 2d Maryd Regt
          
            
              Jno. Gunby Coll 7th R.
              Jno. Steward Major 2 M.R.
            
            
              Peter Adams L. Co. 7th M.R.
              Benjamin Ford Lt Colo. 6th M. Regt
            
            
              Danl J. Adams Major
              Benjamin Brookes Capn Comdt 3 M.R.
            
            
              Sam Smith Lt Coll 4th R.
              Levin Winder Captn Comt 1st M.R.
            
          
          
        